DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to arguments received 04/07/2022.
Claims 1-34 are cancelled.
Claims 35-55 newly added.
Claims 35-55 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
When taking out the additional elements from the claims, the claims as a whole merely describe how to generally “apply” the judicial exception in a technological environment and the claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept. 
Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
 For the above reasons, Applicants request for withdrawal of the rejection to claims 35-55 under 35 USC 101 is revoked and the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of monitoring completion of at least one compliance requirement, generate at least one trust score and store each trust score without significantly more. 
When taking out the additional elements from the claims, independent claim 34 merely recites:
monitor completion of at least one compliance requirement; 
generate at least one trust score using the compliance monitor, each trust score associated with an entity attribute of an entity; and 
store each trust score.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of monitoring completion of at least one compliance requirement, generate at least one trust score and store each trust score. Therefore the claim is a “Certain Method Of Organizing Human Activity” relating to a “commercial or legal interactions”. 
Further, under Step 2A Prong 2, this judicial exception is not integrated into a practical application because the combination of additional element(s) of a “compliance monitor”, “trust score generator” and a “blockchain network” for monitoring completion, generating and storing a trust score are recited at a high level of generality, i.e., as a generic processor performing generic computer functions of processing and storing data. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). The same analysis applies here in 2B, i.e. mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible and independent claim 35, 54 and 55 are ineligible for similar reasoning. 
Dependent claims 36-53 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that is well-understood, routine and conventional in the realm of contract monitoring and storing using blockchain. For instance, claims 36-53 further define the abstract idea. For the above reasons, claims 35-55 are rejected under 35 USC 101.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-37, 39-55 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by David Charles Kuchar et al. (US 2020/0027089 A1, herein Kuchar).

As per claim 35, A trust score blockchain system, comprising: 
a compliance monitor configured to monitor completion of at least one compliance requirement of at least one smart contract (see Kuchar ¶ [219], also see and ¶¶ [37-39, 41-42, 57, 60, 94-95, 156, 158-159 & 198-204] for further detail); 
a trust score generator configured to generate at least one trust score using the compliance monitor, each trust score associated with an entity attribute of an entity (see Kuchar ¶¶ [57, 202 & 219] and ¶ [88] discloses trusts scores are attributable to fraudulent behavior before determining a candidate trust score, also see and ¶¶ [37-39, 41-42, 60, 94-95, 156, 158-159, 198-201 & 203-204] for further detail); and 
a blockchain network configured to store each trust score (see Kuchar ¶¶ [73-75, 77, 82, 102 & 108]).

As per claim 36, Kuchar teaches the system of claim 35, Kuchar further teaches: wherein the blockchain network is configured to store one or more updates to at least one trust score of the at least one trust score, each update generated using the compliance monitor (see Kuchar ¶¶ [122, 137-139, 145 & 204]).

As per claim 37, Kuchar teaches the system of claim 35, Kuchar further teaches: wherein one or more trust scores are stored on different nodes of the blockchain network based on the entity attribute associated, wherein access to each node is configured based on permission data (see Kuchar ¶¶ [39, 81, 112, 125, 140 & 143-144]).
As per claim 39, Kuchar teaches the system of claim 35, Kuchar further teaches: wherein the at least one compliance requirement comprises providing a response in response to an information request (see Kuchar ¶¶ [51, 68, 98-99, 122, 157-159 & 206]).

As per claim 40, Kuchar teaches the system of claim 35, Kuchar further teaches: further comprising a trust score updater configured to generate an update based on a trust score (see Kuchar ¶¶ [92 & 95]).

As per claim 41, Kuchar teaches the system of claim 35, Kuchar further teaches: further comprising a trust score updater configured to generate an update based on a relationship to at least one additional entity (see Kuchar ¶¶ [126, & 149]).

As per claim 42, Kuchar teaches the system of claim 35, Kuchar further teaches: further comprising a trust ranker configured to generate a trust ranking for at least one entity (see Kuchar ¶¶ [37-39, 41-42, 57 & 87-99]).

As per claim 43, Kuchar teaches the system of claim 35, Kuchar further teaches: wherein the trust score generator generates the trust score using a zero-knowledge proof (Kuchar ¶¶ [94-95, 141 & 204]).

As per claim 44, Kuchar teaches the system of claim 35, wherein the trust score generator generates the trust score using multi-party computation (Kuchar ¶¶ [94-95, 141 & 204]).

As per claim 45, Kuchar teaches the system of claim 35, wherein the trust score generator generates the trust score using homomorphic encryption (Kuchar ¶¶ [94-95, 141 & 204]).

As per claim 46, Kuchar teaches the system of claim 35, further comprising an application configured to permit a user to view a trust score associated with at least one entity (Kuchar ¶¶ [57, 86-88, 90-92 & 95]).

As per claim 47, Kuchar teaches the system of claim 35, wherein at least one entity attribute corresponds to brand promotion (Kuchar ¶¶ [37-39, 68, 76, 84-90, 92, 94 & 392-394]).

As per claim 48, Kuchar teaches the system of claim 35, wherein the compliance monitor is configured to monitor completion using machine learning (Kuchar ¶¶ [37-39, 68, 76, 84-90, 92, 94 & 392-394]).

As per claim 49, Kuchar teaches the system of claim 35, further comprising a smart contract creation interface (see Kuchar ¶¶ [210, 215, 217-218, 221-224 & 231-233]).

As per claim 50, Kuchar teaches the system of claim 35, wherein the compliance monitor is configured to monitor completion based on proof of work received from at least one entity (see Kuchar ¶¶ [59 & 121]).

As per claim 51, Kuchar teaches the system of claim 35, further comprising an identity verifier configured to verify digital identity data received from at least one entity and committing the digital identity data to a ledger on the blockchain network (see Kuchar ¶¶ [39, 91 & 178]).

As per claim 52, Kuchar teaches the system of claim 35, wherein the blockchain network stores each trust score to a private ledger of the blockchain network, the private ledger accessible to one or more users based on based on permission data associated with the one or more users (see Kuchar ¶¶ [39, 81, 112, 125, 140 & 143-144]).

As per claim 53, Kuchar teaches the system of claim 35, wherein the trust score generator is configured to generate a total trust score for at least one entity based on at least one trust score (see Kuchar ¶¶ [66, 68-69 & 94]).

As per claim 54, A computer-implemented method for maintaining trust scores on a blockchain network, comprising: 
monitoring, at a processor, completion of at least one compliance requirement of at least one smart contract (see Kuchar ¶ [219], also see and ¶¶ [37-39, 41-42, 57, 60, 94-95, 156, 158-159 & 198-204] for further detail); 
generating at least one trust score based on the monitoring, each trust score associated with an entity attribute of an entity (see Kuchar ¶¶ [57, 202 & 219] and ¶ [88] discloses trusts scores are attributable to fraudulent behavior before determining a candidate trust score, also see and ¶¶ [37-39, 41-42, 60, 94-95, 156, 158-159, 198-201 & 203-204] for further detail); 
storing each trust score on the blockchain network (see Kuchar ¶¶ [73-75, 77, 82, 102 & 108]); and 
updating, at the blockchain network, at least one trust score based on the monitoring (see Kuchar ¶¶ [68, 84, 92, 94-95 & 99]).

As per claim 55, the claim recites analogous limitations to claim 54 above and therefore rejected under the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchar in view of William Inman et al. (US 2022/0012672 A1, herein Inman).

As per claim 38, Kuchar teaches the system of claim 35, it can be argued that Kuchar does not explicitly teach, however, Inman further teaches: 
wherein at least one entity attribute corresponds to a skill (see Inman ¶¶ [26, 69, 74 & 85]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the blockchain transaction safety using smart contracts as taught in Kuchar with the systems and methods for score generation for applicant tracking as taught in Inman in order to validate data records for the purposes of human resources, workforce management, talent management, hiring and employment decisions, or the like (see Inman ¶¶ [26, 69, 74 & 85]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/10/2022